DETAILED ACTION

This action is in response to the amendment filed on 5/10/21.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claims was given in an interview with Christopher O’Hagan on 8/9/21.
The application has been amended as follows: 
In the Claims:
In claim 1, line 4 before “heating element” insert - - three-dimensional printer including a - -.
In claim 2, line 2 delete “a wire guide arm of the wire positioning system” and insert therein - - the wire guide arm - -.
In claim 7, line 2 delete “positioning system” and insert therein - - guide arm - -.
In claim 8, line 8 after “wire guide arm” insert - - and wherein the heating element is part of a three-dimensional printer - -.
In claim 13, line 1 delete “24” and insert therein - - 26 - -.
In claim 13, line 5 delete “at the first or second location”.
In claim 21, line 5 delete “first or”.
In claim 21, line 8 after “turning the” insert - - wire guide arm of the - -.
In claim 22, line 2 delete “absorb pressure” and insert therein - - absorb - -.
In claim 24, line 2 delete “elements” and insert therein - - element - -.
In claim 26, line 1 delete “at the”.
In claim 28, line 2 delete “absorb pressure” and insert therein - - absorb - -.
In claim 29, line 2 delete “elements” and insert therein - - element - -.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In view of the amendments and arguments filed 5/10/21 and the amendments above the previous rejections set forth in the Office action mailed on 2/17/21 are withdrawn.  Newly cited Barocio et al. (U.S. Patent Application Publication 2018/0281279) discloses a method for embedding a wire (1840) during a three-dimensional printing process using an apparatus comprising a spool of wire (1830), a heating element (a controlled DC voltage is supplied that creates a current in the wire as the wire travels through the two sets of rollers 1850 and 1860), a ceramic guiding tube (1870), a deposition nozzle (1820), and a compactor roller (1880) (Figures 18 and 19 and Paragraphs 0075-0077).  The prior art of record including Barocio fails to teach or suggest a method for intermittently embedding a wire during a three-dimensional printing process as claimed and including a three-dimensional printer including a heating element/the heating element is part of a three-dimensional printer and intermittently embedding first and second portions of the wire (i.e. a series of sequential embedding instances) by the steps claimed (e.g. Barocio does not teach a wire guide arm, lowering a heating element to contact the wire, etc.).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216.  The examiner can normally be reached on 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN L GOFF II/Primary Examiner, Art Unit 1746